DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4 March 2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Per claims 2-13, each of the claim recites “computer readable medium” while independent claim 1 on which the instant claims depend recites “computer readable storage medium”.  It would be more appropriate to replace “computer readable medium” with “non-transitory computer readable storage medium” in each instant claim.

All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
As per claims 1-13, the specification does not provide a definition for the claimed “Computer Readable Storage medium”.  A Broadest reasonable interpretation for the term “CRSM” would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore these claims are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  The 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zbiljic [US 20170318119 A1] (hereinafter “Zbiljic”).
	Independent Claims:
Per claim 1, Zbiljic teaches a computer readable storage medium comprising computer-readable instructions, that, when executed by a processor of a computer system, cause the processor (see paragraphs [0129]-[0130] for software implementation with storage medium and a processor) to:
for each of a plurality of buckets of a data structure stored in a cache of the computer system (see paragraphs [0073], [0078], [0094], [0096] and [0104], each segment and the corresponding data chunks addressed by the hash keys in each segment can be collectively construed as a bucket), execute a first thread (see paragraphs [0078], [0094], [0096] and [0104]-[0105], the request to beginning the 
for each of the plurality of buckets, restrict access to the bucket by at least a second thread during the inspection of the respective entries from the bucket by the first thread (see paragraphs [0078], [0094], [0096] and [0104]-[0105], as a file chunk is initiated the segment comprising the corresponding hash key is restricted from being simultaneously accessed by another thread); and
select, for removal from the cache, one of the identified entries based on a comparison between the respective usage metrics of the identified entries (see paragraph [0094], [0096] and [0100] for determining a chunk for eviction based on LRU or LFU), such that the processor is to:
enable concurrent access to the plurality of buckets by multiple threads requesting access to the cache, whereby a thread can access and inspect entries of one of the buckets and, during the inspecting, at least one other thread can access 
Per claim 14, Zbiljic teaches a method of controlling a cache memory associated with a plurality of buckets (see paragraphs [0073], [0078], [0094], [0096] and [0104], each segment and the corresponding data chunks addressed by the hash keys in each segment can be collectively construed as a bucket), the method comprising:
for each bucket, wherein each bucket comprises a plurality of entries (see paragraphs [0073], [0078], [0094], [0096] and [0104], each segment comprises a plurality of hash keys and their corresponding data chunks), in response to receiving a first request (see paragraphs [0078], [0094], [0096] and [0104]-[0105], the request to beginning the thread/process for removing a chunk from cache will require restricting simultaneous accesses to a segment comprising the hash key corresponding to the removed chunk):
initiating an access limitation on the bucket, whereby the access limitation prevents access to the bucket in response to at least one other request (see paragraphs [0078], [0094], [0096] and [0104]-[0105], as a file chunk is initiated the segment comprising the corresponding hash key is restricted from being simultaneously accessed by another thread);
during the access limitation, examining the plurality of entries of the bucket and identifying a candidate entry for removal from the cache memory, wherein the identifying is based on prior usage of each of the plurality of entries (see paragraph [0094], [0096] and [0100] for determining a chunk for eviction based on LRU or LFU, 
releasing the access limitation on the bucket (see paragraphs [0104]-[0105], the lock on a segment is released when a thread completes updating it, so that another thread may gain access); and
determining which of the candidate entries to remove from the cache memory based on a comparison of the respective prior usage of each of the identified entries (see paragraph [0094], [0096] and [0100] for determining a chunk for eviction based on LRU or LFU).
Per claim 15, Zbiljic teaches a computer system comprising:
a computer readable storage medium;
a processor; and
a cache;
wherein the computer readable storage medium comprises computer readable instructions and the processor is to execute the instructions to cause the processor to (see paragraphs [0129]-[0130] for software implementation with storage medium and a processor), for each of a plurality of buckets of a data structure stored in the cache (see paragraphs [0073], [0078], [0094], [0096] and [0104], each segment and the corresponding data chunks addressed by the hash keys in each segment can be collectively construed as a bucket):
execute a first thread (see paragraphs [0078], [0094], [0096] and [0104]-[0105], the request to beginning the thread/process for removing a chunk from cache) to inspect a plurality of containers stored in the bucket to identify a respective container for 
restrict access to the bucket by at least a second thread during the inspection of the respective containers from the bucket by the first thread (see paragraphs [0078], [0094], [0096] and [0104]-[0105], as a file chunk is initiated the segment comprising the corresponding hash key is restricted from being simultaneously accessed by another thread); and
select, for removal from the cache, one of the identified containers based on a comparison between the respective usage conditions of the identified containers (see paragraph [0094], [0096] and [0100] for determining a chunk for eviction based on LRU or LFU).
Dependent Claims:
Per claim 2, Zbiljic further teaches execution of the first thread by the processor maintains a usage criterion globally associated with the cache (see paragraph [0094], [0096] and [0100], the cache eviction process maintains the LFU/LRU criterion globally associated with the cache).
Per claim 9, Zbiljic further teaches the usage criterion is a least recently used criterion (see paragraph [0094], [0096] and [0100] for LRU).
Per claim 10, Zbiljic further teaches the computer readable instructions cause the processor to remove the selected entry from the cache (see paragraph [0094], [0096] and [0100] for cache eviction).
Per claim 11, Zbiljic further teaches the computer readable instructions cause the processor to:
determine that the selected entry has already been removed from the cache (see paragraphs [0075]-[0076] for “READ MISS”); and select another entry from the identified entries to be removed from the cache based on the respective usage metrics of the other identified entries (see paragraph [0094], [0096] and [0100] for determining a chunk for eviction based on LRU or LFU).
	Per claim 12, Zbiljic further teaches the computer readable instructions cause the processor to execute the thread to: restrict access, by the at least one other thread after the inspecting, to the identified entry of the respective bucket (see paragraphs [0075]-[0076] for “READ MISS” that will result in the fetch of a previously evicted data chunk should this chunk is accessed again, in which case another thread may request a lock on it when the thread performs an updating operation).
Allowable Subject Matter
Claims 3-8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Per claim 3, the cited prior art fails to teach or sufficiently suggest each entry is assigned, deterministically, to a specific bucket of the plurality of buckets based on a unique identifier of each entry so that the entries are distributed between the plurality of buckets.  As set forth above in the rejection of claim 1, each hash key of a segment and its corresponding chunk of file in Zbiljic has been construed as a claimed entry of a bucket, and there is no teaching or suggestion that a hash key and its corresponding data chunk is assigned to a bucket based on an identifier of that hash key and corresponding data chunk.
	Per claims 4-8, the claims are dependent on claim 3 and as such are found allowable over prior art for at least the same reason as claim 3.
	Per claim 13, the cited prior art fails to teach or sufficiently suggest determine whether multiple threads are each initiating an inspection of the buckets; and in response to determining that multiple threads are each initiating an inspection of the buckets, distribute the multiple threads to different buckets from which to initiate the inspections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

7 May 2021